Case 18-13334-jkf      Doc 40 Filed 03/26/19 Entered 03/26/19 17:03:34                       Desc Main
                              Document      Page 1 of 2
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:
   Tonica M. Lowe-Miller                               Chapter 13
                                       Debtor
                                                       Case No. 18-13334 JKF
   CITIMORTGAGE, INC.
                                       Movant
         v.
   Tonica M. Lowe-Miller
   Nelson Miller (CoDebtor)
   and Scott Waterman, Esquire         Respondents

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         CITIMORTGAGE, INC. (“Movant”) hereby moves this court, pursuant to 11 U.S.C. § 362 and
  the CoDebtor Stay of §1301, for relief from the automatic stay with respect to certain real property of
  the Debtor having an address of 269 Maple Avenue, Morton, PA 19070 (the “Property), for all
  purposes allowed by the Note (defined below), the Mortgage (defined below), and applicable
  law, including but not limited to the right to foreclose. In further support of this Motion,
  Movant respectfully states:
  1.      A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect to
          the Debtor on 5/18/2018.
  2.      The Chapter 13 Plan was confirmed on 12/12/2018.
  3.      The Debtor has executed and delivered or is otherwise obligated with respect to that certain
          promissory note in the original principal amount of $191,201.00 (the “Note”). A copy of the
          Note is attached hereto as EXHIBIT A. Movant is an entity entitled to enforce the Note.
  4.      Pursuant to that certain Mortgage dated 8/26/2010, and recorded in the office of the county
          clerk of Delaware County, Pennsylvania (the “Mortgage”), all obligations (collectively, the
          “Obligations”) of the Debtor under and with respect to the Note and the Mortgage are secured
          by the Property. A copy of the Mortgage is attached hereto as EXHIBIT B.
  5.      All rights and remedies under the Mortgage have been assigned to the Movant pursuant to an
          assignment of mortgage. A copy of the Assignment of Mortgage is attached hereto as
          EXHIBIT C.
  6.      A copy of the Loan Modification recorded 4/19/2017 is attached hereto as EXHIBIT D.
  7.      CitiMortgage, Inc. services the loan on the property referenced in this Motion for Relief. In the
          event the automatic stay in this case is modified, this case dismisses, and/or the debtor obtains
          a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure
          will be conducted in the name of CITIMORTGAGE, INC., “noteholder”. Noteholder directly
          or through an agent, has possession of the promissory note. The promissory note is either made
          payable to Noteholder or has been duly endorsed. Noteholder is the original mortgagee or
          beneficiary or the assignee of the security instrument for the referenced loan.
  8.      As of 2/5/2019, the outstanding amount of the Obligations less any partial payments or
          suspense balance is $164,100.41.
Case 18-13334-jkf              Doc 40        Filed 03/26/19 Entered 03/26/19 17:03:34                   Desc Main
                                             Document      Page 2 of 2
  9.             In addition to the other amounts due to Movant reflected in this Motion, as of the date hereof,
                 in Connection with seeking the relief requested in this Motion, Movant has also incurred
                 $850.00 in legal fees and costs. Movant reserves all rights to seek an award or allowance of
                 such fees and expenses in accordance with applicable loan documents and related agreements,
                 the Bankruptcy Code and otherwise applicable law.
  10.            The following chart sets forth the number and amount of post-petition payments due pursuant
                 to the terms of the Note that have been missed by the Debtor as of 2/5/2019.
             # of Missed Pymts       From:                To:                   Monthly Pymt Amt      Total Missed Pymts:

             3                       12/1/2018            2/1/2019              $1,501.84             $4,505.52

             Less Debtor Suspense:                                   ($20.16)

             TOTAL:                                                  $4,485.36

  11.            As of 2/5/2019, the total post-petition arrearage/delinquency is $4,485.36.
  12.            The estimated market value of the property is $233,372.00. The basis for such valuation is
                 Debtor’s Schedule A/B, which is attached hereto as EXHIBIT E. The debtor claimed
                 exemption in Schedule C on the property in the amount of $24,925.00.
  13.            Upon information and belief, the encumbrances on the property listed in the schedules or
                 otherwise known, including but not limited to the encumbrances granted to Movant, listed in
                 order of priority are: (I) Movant ($164,100.41).
  14.            The amount of the next monthly payment of the Debtor under the terms of the Note and
                 Mortgage is $1,501.84 and will come due on 3/1/2019.
  15.            Cause exists for relief from the automatic stay for the following reasons:
                 a. Movant’s interest in the property is not adequately protected.
                 b. Post confirmation payments required by the confirmed plan or proposed plan have not been
                    made to Movant.
   WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay and
   granting the following:
        1.       Relief from the stay for all purposes allowed by the Note, the Mortgage, and applicable law, including
                 but not limited to allowing Movant (and any successors or assigns) to proceed under applicable non-
                 bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the property.
        2.       That the Order be binding and effective despite any conversion of this bankruptcy case to a case under
                 any other chapter of Title 11 of the United States Code.
        3.       That the 14 Day Stay described by Bankruptcy Rule 4001(a)(3) be waived.
        4.       For such other relief as the Court deems proper.


  March 26, 2019                                                      /s/ Amanda L. Rauer, Esquire
                                                                      POWERS KIRN, LLC
                                                                      Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                                      Harry B. Reese, Esquire; Atty ID #310501
                                                                      Amanda L. Rauer, Esquire; Atty ID #307028
                                                                      8 Neshaminy Interplex, Suite 215
                                                                      Trevose, PA 19053
                                                                      215-942-2090 phone; 215-942-8661 fax
                                                                      bankruptcy@powerskirn.com
                                                                      Attorney for Movant
